Case 1:20-cr-00127-SPW Document 19 Filed 12/04/20 Page 1 of 1

KILED
= & & we
h i E ws Homes Tico

DEC 4 2020

Clerk, US District Court
District Of Montana

Billings
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA, Case No. CR-20-127-BLG-SPW

Plaintiff,

ORDER AMENDING FINANCIAL
vs. AFFIDAVIT AND STRIKING
CONDITION TO PAY DEFENSE

TYLER NATHANIEL PATTERSON, COSTS

Defendant.

 

 

Upon the Defendant’s Unopposed Motion to Amend Financial Affidavit and
Strike Condition to Pay Defense Costs (Doc. 17), and for good cause appearing,

IT IS HEREBY ORDERED that the Defendant’s Motion is GRANTED. The
obligation of Defendant to pay $500 per month for defense costs has been struck.

The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this _ YM hay of December, 2020.

Lance ¢ leh toe

SUSAN P. WATTERS
U. S. DISTRICT COURT JUDGE
